Title: To Benjamin Franklin from Thomas Clifford, 21 October 1769
From: Clifford, Thomas
To: Franklin, Benjamin


Philada. 21st Octobr. 1769.
The bearer hereof is Thomas Clifford junr. just going to embark for Great Britain; I have desired him to wait on thee with my kind respects; Thy Friendly Notice of him as an Inhabitant of Pennsylvania, and my Son will be very obliging to Thy Respectful Friend
Tho Clifford
Dr Benjamin Franklin
 Addressed: To / Benjamin Franklin Esqr. / York Buildings / London / per favour of / T. Clifford junr
